Case 1:17-cv-00365-DAE-AWA Document 301-7 Filed 01/28/20 Page 1 of 4




                        EXHIBIT 7
      Case 1:17-cv-00365-DAE-AWA Document 301-7 Filed 01/28/20 Page 2 of 4




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

UMG RECORDINGS, INC., et al.,                 )
                                              )
               Plaintiffs,                    )
                                              )
vs.                                           )   No. 1:17-cv-00365-DAE-AWA
                                              )
GRANDE COMMUNICATIONS                         )
NETWORKS LLC,                                 )
                                              )
               Defendant.
                                              )

           DEFENDANT GRANDE COMMUNICATIONS NETWORKS LLC’S
                      ESTIMATED LENGTH OF TRIAL

        Defendant Grande Communications Networks, LLC estimates that this case will be tried

in ten (10) days.
    Case 1:17-cv-00365-DAE-AWA Document 301-7 Filed 01/28/20 Page 3 of 4




Dated: January 28, 2020


                                         By: /s/ Richard L Brophy
                                             Richard L. Brophy
                                             Zachary C. Howenstine
                                             Margaret R. Szewczyk
                                             Abigail L. Twenter
                                             ARMSTRONG TEASDALE LLP
                                             7700 Forsyth Blvd., Suite 1800
                                             St. Louis, Missouri 63105
                                             Telephone: 314.621.5070
                                             Fax: 314.621.5065
                                             rbrophy@armstrongteasdale.com
                                             zhowenstine@armstrongteasdale.com
                                             mszewczyk@armstrongteasdale.com
                                             atwenter@armstrongteasdale.com

                                             J. Stephen Ravel
                                             Texas State Bar No. 16584975
                                             J.R. Johnson
                                             Texas State Bar No. 24070000
                                             Diana L. Nichols
                                             Texas State Bar No. 00784682
                                             KELLY HART & HALLMAN LLP
                                             303 Colorado, Suite 2000
                                             Austin, Texas 78701
                                             Telephone: 512.495.6429
                                             Fax: 512.495.6401
                                             Email: steve.ravel@kellyhart.com
                                                     jr.johnson@kellyhart.com
                                                     diana.nichols@kellyhart.com

                                             ATTORNEYS FOR DEFENDANT
                                             GRANDE COMMUNICATIONS
                                             NETWORKS LLC




                                     2
    Case 1:17-cv-00365-DAE-AWA Document 301-7 Filed 01/28/20 Page 4 of 4




                                   CERTIFICATE OF SERVICE

       The undersigned certifies that on January 28, 2020, all counsel of record who are deemed

to have consented to electronic service are being served with a copy of this document via the

Court’s CM/ECF system pursuant to Local Rule CV-5(b)(1).


                                                    /s/ Richard Brophy
                                                    Richard L. Brophy




                                                3
